
	
		II
		112th CONGRESS
		1st Session
		S. 469
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To rescind amounts made available for water treatment
		  improvements for the city of Kalispell, Montana, and make the amounts available
		  for Federal deficit reduction.
	
	
		1.Recission of amounts for
			 water treatment improvements
			(a)In
			 generalNotwithstanding any
			 other provision of law, the amounts provided to the city of Kalispell, Montana,
			 for water treatment improvements, identified as project number 283 on page 1143
			 of the conference report to accompany H.R. 2673 of the 108th Congress
			 (Conference Report 108–401) are rescinded.
			(b)Deficit
			 reductionAmounts rescinded under subsection (a) shall be used to
			 reduce the Federal deficit.
			
